GATES, J.
(dissenting). If fee placing of money in fee hands Of a stakeholder wife a 'Condition constitutes' a Wager, then I have mo criticism to make of the opinion. Suppose at fee time of .staking fee mloiney it had1 been agreed' feat either party might 'withdraw' bis stake at any time prior to ten days' before election. Gould it have been properly claimed! oto any date ¡prior to fee beginning of fee ¡ten-day period that there was a wager? Upon such a state of facts, could cither 'party halve bear convicted1 under Section 59, Pen. Code, or the stakeholder under section 27, Pen. Code, if the mioney had been withdrawn prior to fee beginning of fee tera-day period? ft- ©eeras1 cl'e'ar to me feat he could' not. 'If not in that case, rwhy in this? I think ’fee trial icouirt ruled correctly.